DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claim.
Applicant’s arguments, see pages 5-6, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. §103 have been fully considered but are not persuasive. Applicant argues that the claims are in opposition to the control disclosed by Hung in which the valve is brought to open when the outlet port opens. However, the claims specify that both ports are uncovered, and in Hung the valve is opened to uncover the port. It appears that the Applicant has more narrowly interpreted the claim language as specifying that both ports are uncovered by the piston and the valve remains closed. However the claims are silent on these features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant also argues that Hung teaches away from the modification taught on page 5 of the Hung reference, however Hung is silent on disparaging any features taught on the disclosure of page 5. 




Specification
The abstract of the disclosure is objected to because it recites “at least one outlet port (7) and an inlet port (9) which are both uncovered at the bottom dead center position of the piston.” See issues raised by this language in the rejections under 35 U.S.C. §112.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “the inlet and outlet ports both uncovered when the piston is at a bottom dead 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites a first state in which “the inlet and outlet ports both uncovered when the piston is at a bottom dead center position” and a second state that occurs by ordering the valve which introduces combustion air via the inlet port to open in connection with the outlet port being closed by the piston after the piston moves from the bottom dead center position. The claim does not specify that the valve is closed in between the first and second states. Furthermore, it is unclear if both 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US Patent Application Publication 2005/0045122).
Regarding claim 1, Yang discloses a method of operating a two-stroke engine, the two-stroke engine comprising at least one cylinder (14) with a reciprocating piston (24), a delimited combustion space (42), at least one outlet port (46, 116) and an inlet port (90) , the inlet and outlet ports are both uncovered when the piston is at a bottom dead center position (as shown in Figure 1, when the piston is at the bottom dead center position, the inlet and outlet ports are uncovered), and an actuator (56, 64) arranged to open a thereto connected valve (34) in order to introduce combustion air into the combustion space via an inlet pipe (88) and the inlet port, the method comprising: 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bie (US Patent Number 4,313,403) in view of Kawamura (US Patent Number 5,007,382).
Regarding claim 1, Bie discloses a method of operating a two-stroke engine, the two-stroke engine comprising at least one cylinder (20, 22) with a reciprocating piston (30, 40), a delimited combustion space, at least one outlet port (120) and an inlet port (110), the at least one outlet port is uncovered when the piston is at a bottom dead center position (as shown in Figure 4, when the power piston falls to BDC, the outlet ports are uncovered), and an actuator (98, 100, 102, 104) arranged to open a thereto connected valve (90) in order to introduce combustion air into the combustion space via an inlet pipe and the inlet port, the method comprising: 
ordering, after the piston moves from the bottom dead center position, the actuator to open the valve such that the valve is brought to open in connection with the outlet port being closed by the piston (as shown in Figure 4, the air and fuel intake valve is opened at 210° as the exhaust port is closed, which occurs after the power piston moves from the bottom dead center (BDC) position at 180°). 

Kawamura discloses using a control system to order a valve (1, 5) that introduces combustion air into a combustion space of a two-stroke engine to open (Col. 9, lines 16-33). 
Kawamura teaches that using the control system to specify the valve opening timing allows the engine to be switched between two-cycle operation and four-cycle operation, which reduces fuel consumption, improves engine efficiency and can reduce the thermal load on engine components (3, lines 13-35). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control system disclosed by Kawamura with the two-cycle engine disclosed by Bie to reduce fuel consumption, improve engine efficiency and reduce the thermal load on engine components. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bie (US Patent Number 4,313,403) in view of Kawamura (US Patent Number 5,007,382) and further in view of Hung (WO 03/002858 A1).
Regarding claim 2, Bie and Kawamura disclose the method of claim 1 as discussed above but do not disclose wherein opening of the valve takes place in connection with the piston reaching the inlet port. 
Hung discloses wherein opening of the valve takes place in connection with the piston reaching the inlet port [as shown in Figure 3, as the valve begins to open after the piston has reached and traversed the inlet port]. 
Hung suggests that arranging the at least one outlet port opposite the inlet port improves purging of burnt gases and more readily or quickly supplies new fuel mixture into the cylinders for each engine cycle [Page 8, lines 12-24]. 
.  
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrenberg (US Patent Number 5,465,702) in view of Yang (US Patent Application Publication 2005/0045122).
Regarding claim 1, Ferrenberg discloses a method of operating a two-stroke engine, the two-stroke engine comprising at least one cylinder (1) with a reciprocating piston (3), a delimited combustion space (12), at least one outlet port (14) and an inlet port (13), the inlet and outlet ports are both uncovered when the piston is at a bottom dead center position (as shown in Figures 3 and 4b), and a valve (6) in order to introduce combustion air into the combustion space via an inlet pipe and the inlet port, the method comprising: 
ordering, after the piston moves from the bottom dead center position, the actuator to open the valve such that the valve is brought to open in connection with the outlet port being closed by the piston (as shown in Figure 4c). 
Ferrenberg does not disclose an actuator arranged to open the valve that is connected to the actuator and the actuator ordered to open the valve by a control system. 
Yang discloses an actuator (56, 64) arranged to open a valve (34) connected thereto, the valve controlled to open by a control system (62). 
Yang teaches that using the actuator to control the valve via the control system is a well-known manner of operating a valve member for introducing the combustion air into the combustion space [0045] and further teaches control by the actuator and control system allows for gradual displacement of the valve [0054]. 
. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrenberg (US Patent Number 5,465,702) in view of Yang (US Patent Application Publication 2005/0045122) and further in view of Hung (WO 03/002858 A1).
Regarding claim 2, Ferrenberg and Yang disclose the method of claim 1 as discussed above but do not disclose wherein opening of the valve takes place in connection with the piston reaching the inlet port. 
Hung discloses wherein opening of the valve takes place in connection with the piston reaching the inlet port [as shown in Figure 3, as the valve begins to open after the piston has reached and traversed the inlet port]. 
Hung suggests that arranging the at least one outlet port opposite the inlet port improves purging of burnt gases and more readily or quickly supplies new fuel mixture into the cylinders for each engine cycle [Page 8, lines 12-24]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cycle disclosed by Ferrenberg to open the intake valve at the position disclosed by Hung, because as taught by Hung, this arrangement improves the purging of burnt combustion gases and more readily supplies fresh fuel mixture into the cylinder for a subsequent combustion cycle.  
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedman (WO 2016/018184 A1) in view of Hung (WO 03/002858 A1).

ordering, by a control system (15) and after the piston moves from the bottom dead center position, the actuator to open the valve, such that the valve is brought to open in connection with the outlet port being closed by the piston [Page 8: “Fig. 3 show the cylinder of Fig. 1 with the outlet port just closed and the inlet valve just opened at the beginning of the compression stroke”]. 
Hedman does not discloses that the at least one outlet port is uncovered by the piston when the piston is in its bottom dead centre position [Page 4], but does not disclose that the inlet port is also uncovered by the piston when the piston is in its bottom dead centre position. 
Hung discloses a two-stroke engine comprising at least one cylinder (11) with a reciprocating piston (10), and a delimited combustion space with at least one outlet port (13) and an inlet port (14), which ports are both uncovered when the piston is at a bottom dead center position [“A rotary valve 15 is mounted adjacent the inlet port 14 to control a supply pressurised fuel-air mixture entering an intake 16…In Figure 4, the piston 10 is at bottom-dead-centre and the exhaust port 13 and the valve 15 are fully open”]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the state of Figure 4 disclosed by Hung in the engine disclosed by Hedman to use the filling of the cylinder with fresh charge to purge exhaust gas from the cylinder and to prevent destruction of the valve by hot combustion gases.
Regarding claim 2, Hedman, as modified by Hung, discloses the engine of claim 1 as discussed above. Hung further discloses wherein opening of the valve takes place in connection with the piston reaching the inlet port [as shown in Figure 3, as the valve begins to open after the piston has reached and traversed the inlet port]. Hung suggests that arranging the at least one outlet port opposite the inlet port improves purging of burnt gases and more readily or quickly supplies new fuel mixture into the cylinders for each engine cycle [Page 8, lines 12-24]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder disclosed by Hedman to include the at least one outlet port generally opposed to, but at a height lower than the inlet port, as disclosed by Hung, because as taught by Hung, this arrangement improves the purging of burnt combustion gases and more readily supplies fresh fuel mixture into the cylinder for a subsequent combustion cycle. 
Regarding claim 3, Hedman discloses a two-stroke engine comprising at least one cylinder (1) [Page 8: “Fig. 1 shows a 2-stroke engine according to the invention comprising at least one cylinder 1”] and a reciprocating piston (2) therein which delimits a combustion space, 

wherein the engine further comprises: 
an actuator (8) for opening of a valve (17) via which combustion air is introduced via an inlet channel disposed above the inlet port (as shown in Figures 1-6), and 
a control system (15) comprising sensors (19, 21, 22) and software controlling the actuator to open and close the inlet channel [Page 8: “On the crankshaft there is a sensor or a crankshaft indicator 19 the signals of which are read by an engine control system 15 thus registering the position of the piston in the cylinder and, depending on the need of torque/power, orders the valve actuator to open and close the valve at the correct time…The exhaust pipe has an oxygen detector 22 and the signals of which are read by the engine control system 15 which is used to control the valve actuator 8 to keep the inlet valve 17 closed so that the combustion air has time to flow out of the cylinder prior to the piston closes the outlet port”] , 
wherein the piston forms part of a slide valve arrangement such that the piston [Page 7: “By the piston forming part of a slide valve arrangement opening the outlet port in close connection to the bottom dead centre of the piston while the inlet port is closed, the first step in effective dispensing of the exhaust gases at 2-stroke operation is ensured”], and 
wherein the control system is configured to order the actuator to open the valve in connection with the outlet port being closed by the piston (as shown in Figure 3). 
Hedman discloses that the at least one outlet port is uncovered by the piston when the piston is in its bottom dead centre position [Page 4], but does not disclose the piston, after being at a bottom dead center position, reaches the at least one inlet valve after the at least one outlet valve has been closed by the piston. 

Hung teaches that the valve (15) begins to open to allow supercharged air to enter the combustion chamber after the piston reaches at bottom dead center and after the exhaust port opens to allow burnt gases to escape into the exhaust system. As shown in Figure 4, this scavenging process allows simultaneous purging of the exhaust gas and filling the cylinder with fresh charge. Furthermore, Hung teaches that the simultaneous purging prevents the valve 15 from being exposed to hot burnt gases, allowing a variety of “ordinary” materials to be used for valve construction [Page 6, lines 5-11]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the state of Figures 3-4 disclosed by Hung in the engine disclosed by Hedman to use the filling of the cylinder with fresh charge to purge exhaust gas from the cylinder and to prevent destruction of the valve by hot combustion gases.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747


/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747